PER CURIAM.
On presentation of affidavits and after hearing the parties, the court below granted a preliminary injunction, the effect of which is to preserve the status in quo and prevent any further alleged injury to the plaintiff’s current business. After due consideration had, we find no ground for convicting the court of error in so doing, as it has, in its opinion, sufficiently vindicated its present action at this stage of the case.
The appeal is therefore dismissed, at the appellant’s cost.